Citation Nr: 1710591	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  13-02 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1963 to February 1966.  He had service in the Republic of Vietnam from August 1965 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in March 2015.


FINDINGS OF FACT

1.  Hypertension was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

2.  Erectile dysfunction was not manifest during active service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in October 2010.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.
Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, including hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  Certain disorders, including ischemic heart disease, if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The term ischemic heart disease for presumptive service connection purposes does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note 2.  

VA has noted that the National Academy of Sciences (NAS) had reaffirmed its decision to place hypertension in "limited or suggestive evidence of an association" category.  This category of association is defined to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Accordingly, VA has determined that the available evidence does not establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection.  79 Fed. Reg. 20308-01 (Apr. 11, 2014).

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

The Veteran contends that he has hypertension and erectile dysfunction as a result of active service, including as secondary to a service-connected disability.  He asserts that his hypertension and erectile dysfunction are a result of aggravation due to his service-connected type II diabetes mellitus and that his erectile dysfunction was further aggravated as a result of his service-connected residuals of prostate cancer and the treatment for that disorder.  He acknowledges that he had some problems with erectile dysfunction prior to his prostate cancer treatment but that the problem was much worse since that treatment.  

Service connection for type II diabetes mellitus was established as associated with herbicide exposure in the January 2011 rating decision.  Service connection for prostate cancer was established in an August 2011 rating decision.  

Service treatment records are negative for complaint, treatment, or diagnosis related to hypertension or erectile dysfunction.  A February 1966 separation examination revealed normal clinical evaluations of the heart, vascular system, and genitourinary system.  The Veteran denied having or having ever had a history of high or low blood pressure in a February 1966 report of medical history.  No argument has been made to the contrary.

Private treatment records dated in October 2007 included diagnoses of benign prostatic hypertrophy and erectile dysfunction.  A July 2008 report noted the Veteran's hypertension was controlled with medication.  No opinions as to etiology were provided.

VA examination in October 2010 found that it was less likely that his hypertension and/or erectile dysfunction were due to or had been permanently aggravated by his type II diabetes mellitus. The negative opinion with respect to hypertension was based on the Veteran not having  diabetic nephropathy.  It was noted that the Veteran had received a diagnosis of erectile dysfunction in 1997 and that his diabetes mellitus was first diagnosed in 2010.  

VA records show the Veteran received treatment for hypertension and erectile dysfunction.  An October 2012 report noted his erectile dysfunction was exacerbated by prostate cancer treatment options.

VA prostate cancer examination in May 2014 noted the Veteran underwent radiation therapy for adenocarcinoma of the prostate in 2011 and that he had a present erectile dysfunction.  The examiner found the etiology of his erectile dysfunction was reduced testosterone production that was a normal and expected outcome of the aging process.  

VA male reproductive system conditions examination in April 2015 provided a diagnosis of erectile dysfunction and established a date of diagnosis in 2007.  It was noted that private treatment records showed the Veteran was provided medication for erectile dysfunction in October 2007 and that diagnoses were first provided for diabetes mellitus in May 2010 and for prostate cancer in December 2010.  The etiology of his erectile dysfunction was reduced testosterone production that was a normal and expected outcome of the aging process.  The examiner cited medical studies in support of his opinion and found that the Veteran's erectile dysfunction was not caused by or a result of diabetes mellitus.  As rationale it was noted that acquired hypogonadism is a common cause of erectile dysfunction in males over the age of 50.  Additionally, it was noted that in the absence of pituitary GnRH receptor agonists or surgical castration acquired hypogonadism due to reduced testosterone production with secondary erectile dysfunction is a normal and expected outcome of the aging process, neither due to nor aggravated by this Veteran's diabetes mellitus or its treatment.  

The examiner added that the Veteran's erectile dysfunction predated his diagnosis of diabetes mellitus by at least two and a half years per non-VA medical records.  The examiner found the Veteran's erectile dysfunction was a stand-alone entity and was neither due to nor aggravated by his service-connected diabetes mellitus.  There was likewise no evidence to support a relationship between the Veteran's erectile dysfunction and his prostate cancer or prostate cancer treatment.  While his treatment for prostate cancer included temporary androgen deprivation therapy (ADT), the treatment was discontinued in December 2011 and the literature indicated he would have no ongoing, lasting effect on his ability to produce testosterone after approximately six months. 

VA male reproductive system conditions examination in June 2015 provided a diagnosis of erectile dysfunction and established a date of diagnosis in 2011.  It was noted the Veteran reported a date of onset in 2011.  The reported history was that he had issues with erectile dysfunction after his diagnosis of diabetes that got worse after his diagnosis and treatment for prostate cancer.  The examiner stated the etiology of his erectile dysfunction was diabetes and prostate cancer.  The examiner also noted a diagnosis of hypertension, but provided no opinion as to etiology.  It was not included in disorders found to be complications of the Veteran's diabetes mellitus.  

VA hypertension examination in July 2015 included a diagnosis of hypertension.  The examiner agreed with the previous VA opinion that the Veteran's hypertension was not a complication of diabetes, that he did not have diabetic nephropathy, and that hypertension was not worsened or increased by his diabetes.

Based upon the evidence of record, the Board finds that the Veteran's hypertension and erectile dysfunction were not manifest during active service and that hypertension is not shown to have been manifest within a year of discharge.    There is no competent evidence of any symptoms or treatment attributable to hypertension or erectile dysfunction for many years after the Veteran's discharge from active service.  There is likewise an absence of evidence relating either disorder to the Veteran's active service.

The Veteran's service in the Republic of Vietnam is established and his exposure to herbicides is presumed.  However, hypertension is not an identified disorder for which service connection may be presumed as a result of herbicide exposure.  Presumptive service connection for hypertension is thereby not warranted.  

The preponderance of the evidence also fails to establish that hypertension and erectile dysfunction developed or were permanently aggravated by a service-connected disability.

The Board finds that the October 2010, May 2014, April 2015, and June 2015 (hypertension) VA opinions are persuasive and based upon adequate rationale.  The examiners are shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Consideration has been given to the October 2012 VA treatment report noted the Veteran's erectile dysfunction was exacerbated by prostate cancer treatment options and the June 2015 (erectile dysfunction) opinion stated the etiology of the erectile dysfunction was diabetes and prostate cancer.  However, these opinions are found to warrant a less degree of probative weight.  The April 2015 examiner's opinion as to these specific matters is found to be more persuasive due to the demonstrated consideration of a more accurate and thorough review of medical history and references to applicable medical literature.  By contrast, the June 2015 opinion provided little rationale and appears to have been based on an inaccurate history that was provided by the Veteran.  See Swann v. Brown, 5 Vet. App. 229   (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).

Consideration has been given to the Veteran's personal assertion that he has hypertension and erectile dysfunction that were either incurred or aggravated by his service-connected disabilities.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Hypertension and erectile dysfunction are not conditions readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms; however, no symptoms of hypertension or erectile dysfunction manifesting in service have been identified.  There is also no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for hypertension and erectile dysfunction is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


